Let me start by congratulating
you, Sir, on your election to the presidency of the fifty-
ninth session of the General Assembly. Your election is
a tribute not only to yourself, but also to your country,
Gabon, with which Botswana enjoys the most cordial
of relations. 1 assure you of the full support and
cooperation of my delegation in the discharge of your
onerous duties and responsibilities.
We also pay tribute to your predecessor,
Mr. Julian Hunte of Saint Lucia, for his stewardship of
the fifty-eighth session of the General Assembly. Saint
Lucia is another country with which Botswana enjoys
excellent relations. Come to think of it, we can
understand why countries of the world can be friendly
with each other, as Botswana is friendly to them all.
Our words of congratulations are addressed also
to the Secretary-General, Mr. Kofi Annan, for his
visionary leadership of the Organization and for his
enduring spirit in the face of the complex challenges
that the United Nations is called upon to address across
our common universe.
I take this opportunity to join other delegations in
extending our condolences to the Government and the
people of the Russian Federation on the tragic loss of
life in Beslan. There can never be any justification for
such a savage attack on innocent children, men and
women. Botswana joins the rest of the international
community in condemning that horrendous act.
We also extend our sympathies and condolences
to our dear brothers and sisters in the Caribbean and
the southern part of the United States of America on
the loss of life and the destruction of property caused
by recent hurricanes.
We are gathered here today, 12 months before the
first review of the Millennium Declaration, an
unprecedented compact made by world leaders to unite
in action in addressing the problems bedevilling
humanity. It is our hope that we will use this gathering
to reflect on whether we have done enough to achieve
the Millennium Development Goals. We have to ask
ourselves, individually and collectively, whether the
enthusiasm and political commitment with which we
endorsed the Declaration is being translated into
programmes and projects. Simply put, we must be
ready to answer, hopefully in the affirmative, whether
we are doing enough to meet the targets that we set for
ourselves for the first five years of this millennium.
Let us recall that pessimists proclaimed the
Millennium Summit a talking shop and poured scorn
on its intended outcome. Are we doing enough to prove
them wrong? We owe it to the millions of our people
who look up to us to mitigate their suffering. Thus far,
the available evidence suggests that our performance
has been disappointing. Unfortunately, time is not on
our side. There is need to act with vigour if we are to
meet our commitments.
My delegation is fully aware that a multiplicity of
factors combined to constrain and to thwart some of
our efforts in the past few years. There is no doubt, for
instance, that major international conflicts, such as the
war in Iraq, have been a drag on the international
community’s efforts to focus on the Goals. As a result
of the war, oil prices have skyrocketed, putting
tremendous pressure on the world economy, and in
particular on the vulnerable economies of developing
countries.
In spite of those challenges, we have abiding
faith in the human spirit, and therefore remain
convinced that it is not beyond the capacity of the
international community to implement those ideals.
The Millennium Declaration recognized that
poverty eradication is fundamental to achieving
sustainable development, but many of our people still
live in conditions of abject poverty. The alleviation of
poverty and its eventual eradication therefore remain a
top priority for us. Official development assistance
levels continue to fall in real terms to below the agreed
target of 0.7 per cent of gross domestic product. I must,
however, commend the few countries that have met
that target. They have demonstrated that the target is
realistic and achievable.
The continuing debt burden is contributing
significantly to the failure to deal effectively with the
problem of poverty. Most developing countries have
undertaken courageous measures to implement painful
structural reforms. The commendable steps taken to
introduce sound macroeconomic management and
principles of good governance deserve an urgent,
positive and appropriate response. It must be
acknowledged that some of the reforms can, in the short
term, worsen the plight of the poor for a very long time
before the benefits of the sacrifices are realized.
8

Structural reforms have not been confined to
budgetary matters alone. They cover the whole
economic spectrum, including the creation of an
environment conducive to the growth of the private
sector and development, as well as to the flow of
foreign direct investment. A number of developing
countries have promulgated legislative and regulatory
frameworks to stimulate greater private sector
participation in their economies. It is only natural,
given the scope of the reform measures, that
developing countries should expect some positive
reaction in the form of flows of foreign direct
investments, which at the moment are, regrettably, still
very low.
In the area of trade, we are concerned about the
slow progress in multilateral trade negotiations. As
developing countries, we have more to gain from a
more just, fairer and rule-based international trading
system that would facilitate the integration of our
economies into the global economy. We urge the major
players in those negotiations to show a greater sense of
urgency and commitment.
We are concerned at the fact that, in spite of the
strong commitments expressed at the Millennium
Summit, almost half of the people in sub-Saharan
Africa continue to survive on a dollar a day. That
reflects no change in the statistics of 1990. One
hundred twenty-one million children are still out of
school; and the under-5 mortality rate is still as high as
174 per 1,000 live births.
The resources provided to fight the HIV/AIDS
epidemic remain inadequate, yet we all agree that
HIV/AIDS is one of the greatest challenges of our
time. Combating the scourge of HIV/AIDS must
therefore remain a high priority for action, because the
epidemic has a debilitating impact on everything that
we do to improve the human condition. In 2003, it was
reported that about 40 million people around the world
were living with the virus, and that well over 26
million of them were in sub-Saharan Africa alone. The
epidemic has killed over 2.3 million people in sub-
Saharan Africa, out of a total of 3 million people who
died of AIDS-related illnesses around the world.
In Botswana, our various intervention programmes
are beginning to bear fruit. We are indebted to our
friends internationally, whose partnership, support,
assistance and, indeed, solidarity have combined to
save lives and give hope to many of our people.
However, a lot still needs to be done. Our immediate
challenge is the lack of capacity to provide the
antiretroviral therapy programme to all who need
assistance. We shall therefore continue to rely on the
international community for consistent and assured
support, if we are to assist our people in time.
International peace and security are under
constant threat. Our collective memory appears to be
failing to draw appropriate lessons, even from the
recent horrors of conflicts in Rwanda, Afghanistan and
the Balkans. Millions of people continue to suffer and
die needlessly in Africa and elsewhere because of
unnecessary conflicts. It is once again Africa that has
had to bear the brunt of those conflicts.
We are concerned by the protracted conflicts in
the Democratic Republic of the Congo, Sudan, Burundi
and Côte d’Ivoire. As Africans, we accept our
responsibility to find solutions to those conflicts. That
is why we established the Peace and Security Council
of the African Union in May of this year. In its short
history, the Council has already deployed peacekeepers
in Burundi and peace monitors in the Darfur region of
Sudan, and has sent mediators and peace envoys to
help in negotiating solutions to conflicts elsewhere on
the continent.
One thing is clear: Africa is an integral part of the
international community. The problems of Africa are
global problems. We cannot isolate ourselves, nor be
isolated from the rest of the world, and be expected to
single-handedly find solutions to such conflicts. We
need consistent and continued international support. In
that regard, we acknowledge the important and
commendable role that the United Nations is playing in
the Democratic Republic of the Congo, Côte d’Ivoire
and Burundi.
The peace process in the Democratic Republic of
the Congo is at a critical stage. The international
community has a duty and a responsibility to assist the
Government and people of the Democratic Republic of
the Congo in the search for national reconciliation and
a lasting political settlement to the problems facing
that country. It is our hope that the international
community will provide the necessary financial and
material support to ensure the success of the
international conference on the Great Lakes region,
which is to be held in Arusha, United Republic of
Tanzania, at the end of this year.
9

In Côte d’Ivoire, everything possible must be
done to maintain peace and stability, as well as to
promote national reconciliation, by ensuring that the
parties accept the Government of National
Reconciliation.
Regarding the situation in the Darfur region of
Sudan, the international community must take urgent
measures to arrest the deteriorating security and
humanitarian situation in that country. The people of
Darfur should be assisted to return to their homes in
safety and dignity. We urge the Government of Sudan
to be receptive to the proposals contained in the
Secretary-General’s report and, above all, take due
cognizance of Security Council resolution 1564 (2004),
and in particular to facilitate the speedy delivery by the
international community of much-needed humanitarian
assistance.
We are troubled by the escalating conflict in the
Middle East, which is a serious threat to international
peace and security. How long can humanity stand the
sight of human suffering that we see daily on our
television screens? For how long can generations of
mothers mourn the loss of their sons in combat? For
how long should succeeding generations fight wars that
their forebears fought? We ask those involved in those
conflicts, descendants of old civilizations that made
enormous contributions to the growth and development
of modern civilization, to live and let live and to find
in themselves the courage to resolve their differences
through dialogue rather than through indiscriminate
violence.
Terrorism is one of the greatest challenges to
international peace and security. No one country can
defeat that scourge, which has caused the loss of many
lives across the world. The activities of terrorists have
become very complex and sophisticated. We need
united, stronger and concerted action by all the
countries of the world to defeat that scourge, which
knows no boundaries.
In conclusion, I reaffirm the importance that
Botswana attaches to the revitalization of the General
Assembly and the reform of the Security Council. We
commend the President of the fifty-eighth session of
the General Assembly for his practical proposals in
that area. We were disappointed that the Assembly
could not reach consensus on those proposals. My
delegation will contribute in whatever small way it can
to the building of such consensus.
Regarding the reform of the Security Council, we
are concerned that, after 11 years of consultations, not
much progress has been achieved. The solution to that
vexing question rests on the ability of Member States,
in particular the permanent members of the Council, to
muster the political will to compromise. We should not
tolerate this paralysis any longer. It is therefore my
hope that action will be taken at this session to
continue the process of democratizing the Security
Council and make it more representative of the
membership of the United Nations.
Finally, I once again make a special appeal to the
general Membership of the Organization to do more to
facilitate the implementation of the Millennium
Declaration. We must do all we can to transform hope
into reality. Together we have the resources, the skills
and the science and technology to make the
Declaration have meaning in the lives of our peoples.
Botswana is committed to doing its part.